

114 HR 4245 EAS: 
U.S. House of Representatives
2016-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



114th CONGRESS2d SessionH.R. 4245In the Senate of the United States,December 10 (legislative day, December 9), 2016.Amendment:That the bill from the House of Representatives (H.R. 4245) entitled An Act to exempt exportation of certain echinoderms and mollusks from licensing requirements under the Endangered Species Act of 1973., do pass with the followingStrike all after the enacting clause and insert the following:1.Expedited exportation of certain species(a)In generalNot later than 180 days after the date of enactment of this Act, the Director of the United States Fish and Wildlife Service (referred to in this section as the Director) shall issue a proposed rule to amend section 14.92 of title 50, Code of Federal Regulations, to establish expedited procedures relating to the export permission requirements of section 9(d)(1) of the Endangered Species Act of 1973 (16 U.S.C. 1538(d)(1)) for fish or wildlife described in subsection (c).(b)Exemptions(1)In generalAs part of the rulemaking under subsection (a), subject to paragraph (2), the Director may provide an exemption from the requirement to procure—(A)permission under section 9(d)(1) of the Endangered Species Act of 1973 (16 U.S.C. 1538(d)(1)); or(B)an export license under subpart I of part 14 of title 50, Code of Federal Regulations.(2)LimitationsThe Director shall not provide an exemption under paragraph (1)—(A)unless the Director determines that the exemption will not have a significant negative impact on the conservation of the species that is the subject of the exemption; or(B)to an entity that has been convicted of a violation of a Federal law relating to the importation, transportation, or exportation of wildlife during a period of not less than 5 years ending on the date on which the entity applies for exemption under paragraph (1).(c)Covered fish or wildlifeThe fish or wildlife described in this subsection are the species commonly known as sea urchins and sea cucumbers (including any product of a sea urchin or sea cucumber) that—(1)do not require a permit under part 16, 17, or 23 of title 50, Code of Federal Regulations; and(2)are exported for purposes of human or animal consumption.Secretary